Citation Nr: 1640399	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  14-15 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar fibromyositis with arthritis of the spine.

2.  Entitlement to service connection for lumbar fibromyositis with arthritis of the spine.


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to October 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although in his May 2014 VA Form 9 the Veteran requested a Board hearing, in a November 2015 written statement, he withdrew his hearing request.  As such, the hearing request is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed August 2004 Board decision denied service connection for a chronically acquired variously diagnosed lumbar spine disability.

2.  Evidence received since the August 2004 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lumbar fibromyositis with arthritis of the spine.

3.  In giving the Veteran the benefit of the doubt, it is at least as likely as not that his lumbar fibromyositis with arthritis of the spine is caused by a service injury.


CONCLUSIONS OF LAW

1.  The August 2004 Board decision, which denied the claim for service connection for a chronically acquired variously diagnosed lumbar spine disability is final.  38 C.F.R. §§ 20.1100 (2003).
2.  Evidence submitted to reopen the claim of entitlement to service connection for a lumbar fibromyositis with arthritis of the spine is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for lumbar fibromyositis with arthritis of the spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100 (2015). 

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran contends that he is entitled to service connection for lumbar fibromyositis with arthritis of the spine.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claim. 

The Board notes that in August 2004 the Board denied service connection for a chronically acquired variously diagnosed lumbar spine disability.  The Veteran did not seek, and the Chairman did not order, reconsideration, of the Board's August 2004 decision.  Additionally, the Board decision was not appealed.  As such, it is final.  See 38 C.F.R. § 20.1100 (2003).

The evidence received since the August 2004 Board decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  For example, a June 2015 letter from a private physician, Dr. Miller, contains a medical opinion in favor of the claim.  This new evidence addresses the reason for the previous denial; that is, a nexus to service, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran contends that service connection is warranted for a lumbar spine disability because he injured his back during service when he fell off a cliff.
A review of the service treatment records does not reflect any complaints or findings with respect to the lumbar spine.  However, it is noted that the Veteran's service treatment records (apart from the service examination reports listed below) are presumed to have been destroyed in the 1973 accidental fire at the National Personnel Records Center.

A pre-induction examination report dated in November 1954 documents a well healed scar at the left mid lumbar region.  Clinical evaluation of the spine was found to be normal.  There is a record of treatment dated in June 1955 at a U.S. Army Hospital in Fort Jackson, South Carolina, for neck pain.  Clinical evaluation of the spine was found to be normal on separation examination.  A scar was documented at the left mid lumbar region. 

An October 1959 VA examination report notes that examination of the musculoskeletal system resulted in no abnormal findings. 

A February 1991 medical record reflects that the Veteran reported recurrent back pain.  

The Veteran underwent a VA orthopedic evaluation in June 1991.  The Veteran reported longstanding back pain.  Following examination, the diagnoses were cervical and upper back myositis; lumbar paravertebral fibromyositis; and osteoarthritis of the spine. 

A July 1998 letter from a private physician, Dr. EM, notes that the Veteran had recalled injuring his dorsal spine and his neck from a fall off of a cliff during service in Korea, and thereafter having been treated at an Army bunker.  Dr. EM indicated that he was treating the Veteran for pain at the neck, head, and clavicle areas, and for a loss of balance.  Dr. EM opined that the Veteran's "condition may be related to the trauma suffered in Korea." 

In 1998, the Veteran submitted written statements from friends who stated that they had known him prior to and following his military service.  These statements indicate that the Veteran entered service as a healthy individual and returned from service with severe back pain. 

An October 1999 medical record notes that the Veteran has had back pain for 25 years.  

The Veteran underwent a VA spine examination in April 2000.  He related that he had been in the military from 1964 to 1967, and that while he was on duty as a military officer in Korea, he injured his neck and back when he slipped and fell.  Following examination, the pertinent diagnoses were lumbar sprain with evidence of motor weakness. 

The Veteran underwent another VA spine examination in August 2003.  The examiner noted the Veteran's reported history of having fallen in Korea in December 1955, injuring his neck, back and chest area.  X-rays of the lumbar spine showed normal disc height throughout.  There was mild osteophyte formation at the inferior and superior endplates of L5 and moderate osteophytes present at the endplate of L1 and superior endplate of L2.  Following examination, the examiner stated further that although there was some evidence of mild arthritic changes on x-ray, he did not feel that the Veteran's lumbar spine has any functional disability and was relatively asymptomatic.  The examiner stated that he did not feel that any arthritic changes would be manifested on x-ray within one year of the Veteran's discharge from service in 1957, as these changes tend to develop over many years.  The examiner opined further that he felt that the Veteran's "low back minimal symptoms are less likely than not in relation to his fall as he did not receive any treatment over the last 40 years for his low back and he has only received treatment for his neck and shoulder pain."

A March 2007 VA examination report reflects the Veteran's statement that he was injured in 1955 in Korea.  The Veteran reported that he injured his lumbar spine in the same accident in which he injured his cervical spine (which is service connected).  The diagnosis was lumbar stenosis.  The examiner opined that it is impossible to provide an opinion regarding whether the lumbar spine disability is related to service without resorting to speculation.  The examiner reported being skeptical that an injury which occurred 47 years ago caused the current condition.  The examiner felt that the Veteran's degenerative changes of the spine are more consistent with age.  

An October 2008 VA treatment record reflects the Veteran's claim of having back pain for the past 45 years.  

A July 2012 private opinion report from Dr. Shea notes that the Veteran reported falling in service in 1955, injuring his neck, chest, and back.  He reported being seen a week later for back complaints.  He also reported that he was seen in 1957 and 1960 for back pain.  Dr. Shea opined that it is at least as likely as not that the Veteran's neck condition caused his lumbar spine condition.  Dr. Shea reasoned that to compensate for restricted cervical range of motion, twisting the shoulders and back is required.  Most frequently this action is performed while in a sitting position, which eliminates the rotation that takes place in the ankles, knees and hips, and which places all strain on the low back.  

A June 2015 letter from a private physician, Dr. Miller, indicates that the Veteran reported having ongoing back pain since service.  Dr. Miller opined that the Veteran's current thoracolumbar symptoms are due to his in-service 1955 injury.  Dr. Miller opined that as a result of the injury, the Veteran developed chronic mechanical low back syndrome.  Chronic mechanical low back syndrome infers a chronic, painful lumbar region caused by an acute injury or chronic insults to the lumbar spine.  Typically, the patient is left with chronic back pain that is daily or intermittent.  In this case, Dr. Miller opined that the Veteran could have sustained a torsion injury or soft tissue injuries from his fall.  Contrary to non-orthopedic doctors' opinions (such as the doctor who provided the VA opinion), these soft tissue injuries can become chronic and disabling.  Dr. Miller provided medical journal articles, and stated that the studies in the articles show that after 15.5 years, 70 percent of the individuals with soft tissue injuries continued to complain of symptoms referable to the original injury.  Neck pain and back pain were present in half of the individuals.  In sum, Dr. Miller opined that it is at least as likely as not that the Veteran's present thoracolumbar symptoms represent a chronic pain syndrome that could have started with a torsion and/or soft tissue injury secondary to the 1955 injury.  Additionally, Dr. Miller stated that the abnormal stressors across the thoracolumbar spine over many years (as recognized by Dr. Shea) without question served as an aggravating factor.   

A January 2014 VA medical opinion report reflects an opinion that the Veteran's cervical spine condition could not affect or aggravate the lumbar spine condition.  The examiner reasoned that there is no nexus between these conditions.  The January 2014 examination report also reflects that the lumbar spine condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale is that the exit physical denies a lumbar spine condition and the earliest radiograph imaging from March 2000 reveals a single level disease.

Resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence is at least in equipoise with respect to whether Veteran's lumbar spine disability is etiologically related to service.  In this regard, the Veteran is competent to report that he hurt his lumbar spine during service in the same incident involving his cervical spine injury.  He is also competent to report ongoing low back pain since service.  As noted above, medical records from 1991 reflect that he reported having recurrent/longstanding back pain and an October 2008 VA treatment record as well as the June 2015 private medical evidence reflect complaints of back pain since service.  Moreover, the medical and lay evidence shows that the Veteran entered service without back problems and the lay evidence shows that he exited service with low back pain.  While the Board notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this case, the first post-service evidence of low back pain is from 1991, and at that time he reported recurrent/longstanding back pain.  Moreover, the August 2003 VA examiner opined that arthritic changes would not be manifested on x-ray within one year of the Veteran's discharge from service in 1957, as these changes tend to develop over many years.

The Board acknowledges that the August 2003 VA examiner felt that the Veteran's low back symptoms are less likely than not due to his fall in service because he did not receive any treatment for his low back over the last 40 years.  Additionally, the March 2007 VA examiner indicated that an opinion regarding whether the Veteran's low back condition is related to service cannot be provided without resort to speculation.  The March 2007 VA examiner also found that the Veteran's degenerative changes are more likely related to age.  Further, the January 2014 opinion is against the claim, based upon the lack of a diagnosis at separation and the 2000 X-ray showing only single level disease.

A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinions do not take into account the Veteran's report of recurrent back pain since service or the lay statements (from those who knew him to be healthy before service and that upon returning from service the Veteran had back pain).  

Importantly, there is a private medical opinion in favor of the service connection claim.  Dr. Miller, an orthopedic surgeon, opined that the Veteran's current thoracolumbar symptoms are due to his in-service 1955 injury.  Dr. Miller supported his opinion adequately, citing to medical literature, the Veteran's medical records, as well as the Veteran's statements.  Dr. Miller reviewed the Veteran's records and provided an extensive report supporting the opinion provided.

Accordingly, given the totality of the evidence, the Board finds that the evidence is at least in equipoise with regard to whether the criteria for service connection for lumbar fibromyositis with arthritis of the spine are met.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for lumbar fibromyositis with arthritis of the spine is granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for lumbar fibromyositis with arthritis of the spine is reopened.

Entitlement to service connection for lumbar fibromyositis with arthritis of the spine is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


